DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: The Prior arts made available do not teach or fairly suggest, alone or in combination; the specific limitation of the wetting test apparatus for a gas sensor having a pipe with a flow path, where a blower is provided for allowing the gas to flow through the flow path, a water supplier provided for supplying the moisture to the flow path, where a gas sensor is provided for detecting a component of the gas flown through the flow path, in claim 1 when combined with the limitations of  a pressure variation generator is provided for generating the variations in the pressure of the gas flown through the flow path by changing an effective cross-sectional area of the flow path, the pressure variation generator periodically changes the effective cross-sectional area of the flow path, the pressure variation generator is provided as a butterfly valve, which is provided with a motor and a valve body, where the valve body is rotationally driven by the motor, a flow rate and the flow velocity of the gas are provided from the blower, where the changing frequency of the effective cross-sectional area is provided as a variable claim 1 distinguish the present invention from the combined prior art.
Hence the prior art of record fails to teach the invention as set forth in claims 1-10. The examiner cannot find specific teaching of the invention, nor reasons within the cited art to combine the elements of these references other than applicant’s own reasoning to fully encompass the current pending claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDI N HOPKINS whose telephone number is (571)270-7042.  The examiner can normally be reached on M & F 9-5 and T-TH, 6-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LISA CAPUTO can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRANDI N HOPKINS/Primary Examiner, Art Unit 2855